            Case 1:19-cv-03190-LGS Document 33 Filed 06/11/19 Page 1 of 1



June 11, 2019

VIA ECF

The Honorable Lorna G. Schofield
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

          Re:    Seaman v. IAC/InterActiveCorp, et al.,
                 No. 1:19-cv-03190-LGS-KHP

Dear Judge Schofield:

          Attached please find plaintiff’s Notice of Dismissal dismissing the above-referenced
action.

        Although the Notice is plaintiff’s alone, defense counsel has helped facilitate its filing by
including it as an attachment to this joint letter. Specifically, because the case was recently
transferred to your Court from the United States District Court for the Eastern District of
Virginia, plaintiff’s counsel was unable to file the Notice via ECF, and plaintiff could not do so
himself as a pro se party because the docket lists him as having counsel. Accordingly, as
instructed by your Chambers, defendants’ counsel is filing it as an attachment herewith.

        If you have any questions, please do not hesitate to let us know. Otherwise, we request
that the case be dismissed per the attached Notice of Dismissal. Thank you for your attention to
this matter.

                                                    Respectfully submitted,

    /s/ Steven S. Biss                                /s/ Seth D. Berlin
 Steven S. Biss (not admitted in S.D.N.Y.)          Seth D. Berlin (SB7176)
 300 West Main Street                               Matthew E. Kelley (admitted pro hac vice)
 Suite 102                                          Ballard Spahr LLP
 Charlottesville, VA 22903                          1909 K Street NW, 12th Floor
 Telephone: (804) 501-8272                          Washington, DC 20006
 Facsimile: (202) 318-4098                          Telephone: (202) 508-1122
 stevenbiss@earthlink.com                           Facsimile: (202) 661-2299
                                                    berlins@ballardspahr.com
 Virginia Counsel for Plaintiff David Seaman        kelleym@ballardspahr.com

                                                    Counsel for Defendants IAC/InterActiveCorp
                                                    and The Daily Beast Company LLC
